Electronically Filed
                                                       Supreme Court
                                                       SCPW-14-0000565
                                                       08-APR-2014
                                                       10:54 AM



                          SCPW-14-0000565

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                   STATE OF HAWAI#I, Respondent,

                                vs.

               FAUSTINO TRANSFIGURACION, Petitioner.


                       ORIGINAL PROCEEDING
     (SCWC-11-0000048; CAAP-11-0000048; CR. NO. 09-1-00126K)

                 ORDER DENYING PETITION FOR WRIT
(By: Recktenwald, C.J., Nakayama, McKenna, and Pollack, JJ., and
       Circuit Judge Ayabe, assigned by reason of vacancy)

           Upon consideration of petitioner Faustino

Transfiguracion’s letter seeking the court’s assistance in

recovering a letter written by his former wife and in returning

him to Hawai#i, which was filed as a petition for a writ on March

18, 2014, the documents attached thereto and submitted in support

thereof, and the record, it appears that petitioner is not

entitled to an extraordinary writ.    Petitioner fails to

demonstrate that he has a clear and indisputable right to the

requested relief and that he lacks alternative means to seek

relief.   See Kema v. Gaddis, 91 Hawai#i 200, 204, 982 P.2d 334,
338 (1999) (a writ for extraordinary relief is rarely granted;

such a writ is generally issued only if the petitioner

demonstrates a clear and indisputable right to relief and a lack

of alternative means to redress adequately the alleged wrong or

obtain the requested action).   Therefore,

          IT IS HEREBY ORDERED that the clerk of the appellate

court shall process the petition for a writ without payment of

the filing fee.

          IT IS HEREBY FURTHER ORDERED that the petition for a

writ is denied.

          DATED: Honolulu, Hawai#i, April 8, 2014.

                                    /s/ Mark E. Recktenwald

                                    /s/ Paula A. Nakayama

                                    /s/ Sabrina S. McKenna

                                    /s/ Richard W. Pollack

                                    /s/ Bert I. Ayabe